Case 18-13774-mdc              Doc 896      Filed 09/09/19 Entered 09/09/19 10:55:21                        Desc Main
                                           Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                                          :        Chapter 7
                                                                 :
 WORLEY & OBETZ, INC., et al.,1                                  :        Case No. 18-13774 (MDC)
                                                                 :        (Jointly Administered)
                              Debtors.                           :
                                                                 :

                   AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                           SEPTEMBER 11, 2019 AT 12:30 P.M.

 UNCONTESTED MATTERS UNDER CERTIFICATION OF NO RESPONSE

          1.       Chapter 7 Trustee’s Motion Requesting Authorization to Make Payments of Certain
                   Chapter 7 Administrative Expense Claims Pursuant to 11 U.S.C. § 503(b) [D.I. 880;
                   Filed on August 6, 2019]

                   Response Deadline:          August 27, 2019 by 4:00 p.m.

                   Responses Received: None.

                   Related Documents:

                                     A.        Certification of No Response [D.I. 893; Filed on August
                                               29, 2019]

                   Status:                     Certification of No Response has been filed.

                                                        Respectfully submitted,

                                                        FOX ROTHSCHILD LLP

                                                        By: /s/ Jesse M. Harris
                                                        Jesse M. Harris, Esquire
                                                        2000 Market Street, Twentieth Floor
                                                        Philadelphia, PA 19103-3222
                                                        Phone (215) 299-2000/Fax (215) 299-2150

 Dated: September 9, 2019                               Counsel for Christine C. Shubert, Chapter 7 Trustee for the
                                                        estates of Worley & Obetz, Inc., et al.
 1
   The Debtors is these cases, along with the last four digits of their federal tax identification numbers are (i) Worley
 & Obetz, Inc. (6576) (Case No. 18-13774-REF); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-REF); (iii)
 RPHAC, Inc. (9625) (Case No. 18-13776-REF); (iv) Amerigreen Energy, Inc. (6284) (Case No. 18-13777-REF); (v)
 Advance Air, Inc. (8111) (Case No. 18-13778-REF); (vi) Amerigreen Energy Brokers, LLC (2358) (Case No. 18-
 13779-REF); (vii) Amerigreen Electricity, LLC (8977) (Case No. 18-13780-REF); (viii) Amerigreen Hedging
 Services, LLC (8549) (Case No. 18-13781-REF); (ix) Amerigreen Lubricants, LLC (7489) (Case No. 18-13782-REF);
 (x) Amerigreen Natural Gas, LLC (3222) (Case No. 18-13783-REF); and (xi) Amerigreen Propane, LLC (Case No.
 18-13784-REF).

 Active\102017311.v1-9/9/19
